

115 HRES 264 IH: Supporting the goals and ideals of Mathematics and Statistics Awareness Month.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 264IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Lipinski (for himself, Mrs. Davis of California, Mr. DeSaulnier, Ms. Hanabusa, Ms. Jackson Lee, Mr. Kilmer, Mr. McNerney, Ms. Norton, Ms. Rosen, Mr. Schiff, and Mr. Soto) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goals and ideals of Mathematics and Statistics Awareness Month.
	
 Whereas mathematical and statistical research is ongoing, revealing new results and applications every day in fields such as medicine, cybersecurity, manufacturing, energy, biotechnology, and business;
 Whereas mathematics and statistics are important drivers of innovation in our technical world; Whereas education in the mathematical and statistical sciences is foundational and serves as a connecting fabric for all advances in science and engineering;
 Whereas science and engineering are becoming increasingly computational and data-based, extending the need for quantitative, statistical, and computational skills to all fields;
 Whereas advances in mathematical and statistical sciences enable understanding of complex systems and design of new technology, with implications for societal challenges in health, defense, energy, transportation, and other areas;
 Whereas Mathematics and Statistics Awareness Month began in 1986 as Mathematics Awareness Week with a proclamation by President Ronald Reagan;
 Whereas Mathematics and Statistics Awareness Month is now held each year in April with the goal to increase public understanding of and appreciation for the mathematical and statistical sciences;
 Whereas participation in the mathematical sciences by women and African Americans do not reflect our national demographics and have been largely stagnant over the past 15 years, with 28 percent of PhDs granted to citizens earned by women and 1 percent earned by African Americans;
 Whereas the sponsors of Mathematics and Statistics Awareness Month are working together to transform the mathematical and statistical sciences workforce through greater inclusion of women and underrepresented minorities;
 Whereas the sponsors of Mathematics and Statistics Awareness Month are working together to maintain the United States global preeminence in the mathematics and statistics;
 Whereas engaging young students, parents, and educators in hands-on activities inspires future generations of talent in the mathematical and statistical sciences;
 Whereas Mathematics and Statistics Awareness Month activities are organized across the country by college and university departments, institutional public information offices, student groups, and related associations and interest groups and include a wide variety of workshops, competitions, exhibits, festivals, lectures, and symposia; and
 Whereas April is designated as Mathematics and Statistics Awareness Month, to celebrate mathematics and statistics and the diverse researchers and students in these fields who are contributing so much to furthering discoveries and solving global problems: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Mathematics and Statistics Awareness Month to increase the visibility of mathematics and statistics as fields of study and to communicate the myriad benefits of education in mathematics and statistics;
 (2)recognizes that mathematics and statistics underpin all of the STEM disciplines (science, technology, engineering, and mathematics), which are critical to the United States education system and economic prosperity; and
 (3)celebrates the role that mathematics and statistics play in the everyday lives of all Americans, including in our technology, cybersecurity, news, games, literature, music, and education.
			